ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_09_FR.txt. 1233

OPINION DISSIDENTE DE M. REZEK

Identification du chenal principal du Chobe dans la région de KasikililiSedudu
— Ambiguïté de la géographie locale — Critique des arguments ayant trait à la
navigabilité, à la visibilité et au prolongement naturel — Interprétation du traité
anglo-allemand de 1890 à la lumière de l'histoire — Conduite des parties —
Partage équitable des ressources du cours d'eau — Cartographie — Occupation
effective de l'île — Prééminence des éléments conduisant à la détermination de
la frontière dans le chenal sud et de la souveraineté de la Namibie sur Kasikilil
Sedudu.

1. Je regrette de me trouver en complet désaccord avec la majorité. Je
regrette particulièrement de me rendre compte de l'étendue de la distance
qui sépare les convictions qui ont prévalu dans cet arrêt et mes propres
convictions au sujet du principe de l’uti possidetis, dans le contexte du
phénomène colonial et de Paccés des peuples à l'indépendance. Au fil des
années passées au sein de l’instance suprême de mon pays j’ai appris que
la majorité a toujours raison, et le temps a extirpé les dernières traces de
doute que j’entretenais au début sur le bien-fondé de cet aphorisme. Ce
qui suit n’est done pas un plaidoyer en faveur de la cause perdue,
d’autant plus que les deux Parties ont été représentées ici d’une maniére
irréprochable, leurs théses ayant bénéficié de la part de leurs conseils
d’une défense aussi complète que tenace. Je serais en mesure de souscrire
très largement à celles de la Namibie, tout en rendant hommage à l’avis
de la plupart des membres de la Cour. Je me bornerai a faire connaître de
la façon la plus concise la portée de mon dissentiment.

2. La Cour a bien compris, à la lumière de l’article III du traité anglo-
allemand de 1890, que sa tâche n'était point de déterminer tout simple-
ment le thalweg du Chobe, mais plutôt d'identifier d’abord le chenal
principal de la rivière 1a où son cours bifurque, pour déterminer ensuite le
thalweg de ce chenal — « im Thalweg des Hauptlaufes» — suivant la ver-
sion allemande qui précise, pour le lecteur de la version anglaise, de quel
«centre» il s’agit.

3. Dans l'identification du chenal principal, lorsque les deux bras du
Chobe se séparent pour enserrer l’île de Kasikili/Sedudu, l’arrét paraît
entendre privilégier la géographie, pourtant assortie d’ambiguités. Le
chenal nord l’emporte en profondeur moyenne et serait donc plus aisé-
ment navigable que le chenal sud, lorsque les eaux du Chobe suffiraient à
permettre une navigation quelconque. On parle néanmoins de navigabi-
lité dans l’abstrait, puisqu'il est certain que le chenal sud a toujours
connu, en matière de navigation effective, une plus grande affluence.
C’est bien là, par ailleurs, que se situe la plus large part des ressources du
Chobe, qui devraient être accessibles dans des conditions égales aux deux

192
1234 ÎLE DE KASIKILI/SEDUDU (OP. DISS. REZEK)

Parties, suivant un principe de base du droit des gens en matière de fron-
tière fluviale.

4. Le chenal nord aurait encore le bénéfice de la plus grande «visibi-
lité» de son dessein, de ses rivages, apparaissant ainsi, malgré l’incerti-
tude qu'il n’a pas été possible de surmonter quant au volume comparé
des eaux, comme le plus important des deux bras du Chobe qui entourent
Pile de Kasikili/Sedudu. Je me demande si cela a pu signifier quoi que ce
soit pour les puissances coloniales qui ont négocié le traité de 1890, ainsi
que pour leurs agents dans la région controversée ou pour les commu-
nautés indigènes durant les décennies subséquentes. Il s’agit d’une « visi-
bilité» que seule la photographie aérienne permet d'appréhender, et qui
n'avait donc pas d’existence à l’époque où l’engagement bilatéral a été
conclu et mis en œuvre.

5. Je ne suis pas en mesure de comprendre pourquoi le chenal nord
constituerait le «prolongement naturel» du cours du Chobe lorsque le
cours de ce dernier atteint Vile de Kasikili/Sedudu. Nous ne sommes pas
en présence d’une voie ferrée ou d’une route, mais d’un cours d’eau natu-
rel, dont le cheminement échappe aux lois de l’orthodromie. Mais si
j'admettais qu’une telle considération morphologique doit être prise en
compte, il me serait difficile de dire pourquoi le prolongement en amont
mériterait de l’emporter sur le prolongement en aval: en effet, quand les
deux chenaux se rejoignent, c'est bien l’orientation du chenal sud qui
paraît se perpétuer dans le cours d’eau réunifié.

6. L’hétérogénéité du cadre géographique souligne l'importance du
facteur historique, dès lors qu'il s’agit de bien interpréter le traité de 1890.
Les parties ont vraisemblablement utilisé les formules usuelles de déter-
mination de la ligne limitrophe, lorsque celle-ci suit un cours d’eau sur
lequel se trouvent des îles, sans accorder une attention particulière aux
caractéristiques propres de la région de Kasikili/Sedudu. II est néanmoins
certain que les deux puissances ont pris conscience, avec le temps, du
besoin de parvenir à une interprétation correcte du traité pour ce qui est
de la détermination de la frontière dans ce site précis. Plutôt que d’essayer
de savoir ce que les parties ont voulu dire avec les mots «chenal princi-
pal», puisqu'elles n’ont probablement rien entendu dire de spécial, il
revenait à la Cour de déterminer, dans les limites de l’aire controversée,
ce qu’elles ont lu dans ces mots durant les décennies qui ont suivi la
conclusion du traité de 1890.

7. Il me semble tout de même établi que l'accès fluvial au Zambéze n’a
pas représenté l'objectif essentiel pour les parties au traité de 1890, en
particulier pour l'Allemagne. J’admets que le traité a été négocié surtout
pour délimiter les sphères d'influence entre les deux puissances. Un tel
but devait être atteint à la lumière de certains principes sur la frontière
fluviale, au premier rang desquels figure celui de l'égalité d’accès aux
ressources du cours d’eau. L’analyse de l’objet et du but du traité de
1890 conduit elle aussi à l’identification du chenal sud comme chenal
principal:

193
1235 ÎLE DE KASIKILI/SEDUDU (OP. DISS. REZEK)

«Car, s’il faut retracer la frontière suivant le chenal nord, la
Namibie se trouverait totalement coupée du chenal sud — ce qu’elle
est en fait aujourd’hui en raison de l’occupation militaire illégale de
l'île. Elle serait alors privée de l’utilisation du Chobe là où il répond
effectivement aux besoins et aux intérêts des deux Etats riverains.
Prolonger cette situation en traçant de nouvelles frontières comme le
revendique le Botswana serait incompatible avec l’objet et le but du
traité de 1890. Ce serait également porter atteinte au principe général
de la répartition équitable et raisonnable des ressources d’un
cours d’eau frontière énoncé par la Cour dans l'affaire relative au
Projet Gabcikove-Nagymaros.» (Delbrück, pour la Namibie,
CR 99/1, p. 66.)

8. Dans son ensemble, la pratique qui a suivi la conclusion du traité de
1890 indique que, depuis les premières décennies, les parties ont identifié
le chenal sud comme étant le chenal principal du Chobe, lorsque ce der-
nier atteint l’île de Kasikili/Sedudu. L'arrêt l’admet d’ailleurs, en disant
que jusqu’en 1947 la frontière «était jusque-là supposée se situer dans le
chenal sud du Chobe» (par. 62).

9. Les accords entre les parties concernant l'interprétation du traité de
1890 ou l’application de ses règles donnent des indications variées dans
leur sens. En ce qui concerne tant opinion de M. Eason que le rapport
Trollope-Redman de 1948, je pense que la Namibie a raison lorsqu'elle
affirme que:

«La question de savoir si le chenal le plus profond est le «chenal
principal» au sens du traité appelle une déduction sur un point de
droit, au sujet duquel les fonctionnaires n’avaient aucune compé-
tence particulière. Si, comme l’affirme la Namibie, la profondeur
n’est pas le critère approprié aux fins d’identifier le chenal principal,
alors les rapports de ces fonctionnaires ne nous sont d’aucun secours
pour déterminer quel est le chenal principal.» (Chayes, pour la
Namibie, CR 99/11, p. 56.)

L'accord Trollope-Dickinson de 1951 préserve le statu quo ante, notam-
ment pour ce qui est de l’occupation de l’île par les Masubia, ainsi
que pour l'ouverture «à tous» du chenal nord. Les parties «réservent
leurs droits». Ce gentlemen's agreement m'a paru surtout indicatif de
linutilité de déclarer ouvert le chenal sud, entendu comme frontière
internationale.

10. Les éléments de preuve cartographiques sont nombreux et il est
vrai qu'ils manquent d’une parfaite uniformité. Mais il n’y a pas qu’une
majorité numérique de cartes selon lesquelles le chenal sud représente la
frontière à Kasikili/Sedudu. J'ai été sensible à la variété d’origine et à la
continuité dans le temps que traduisent ces pièces: la carte allemande de
1909; la carte britannique GSGS 3915 de 1933; la carte sud-africaine
TSO 400/558 de 1949; la carte n° 3158 de l'ONU, publiée en 1985). Les

194
1236 ÎLE DE KASIKILI/SEDUDU (OP. DISS. REZEK)

pièces les plus remarquables de la cartographie dressée durant cette
longue période correspondent à l’occupation effective de l’île et confortent
à mon avis le droit de la Namibie.

11. Il y a place, en principe, pour l’application, en l'espèce, des doc-
trines de la prescription et de l’acquiescement. Une telle application
entre pleinement dans les prévisions du compromis, on l’admettra volon-
tiers.

Ces doctrines expriment des règles coutumières du droit des gens, par
ailleurs de très anciennes règles coutumières, fondées sur des principes
généraux comme celui de l’effectivité et celui de la bonne foi, ainsi que sur
des impératifs de la raison tels que la considération du temps qui passe et
de l’inertie. La Cour est compétente, suivant le compromis, pour statuer
«sur la base du traité anglo-allemand du 1% juillet 1890 et des règles et
principes du droit international».

12. J’estime que l’occupation de l’île par les Masubia venus du côté
caprivien du Chobe, réalité incontestable, remontant dans le temps à un
moment proche de l’entrée en vigueur du traité de 1890, et ayant duré au
moins jusqu’à une date proche de l'indépendance du Botswana et peut-
être même postérieure à celle-ci, serait de nature à justifier la prescription
acquisitive. Mais l'interprétation du traité de 1890 à la lumière de l’his-
toire, et d’une façon au moins parfaitement compatible avec ’hydromor-
phologie de l’aire contestée, me suffit à reconnaître le droit du bénéficiair-
e potentiel de la prescription, c’est-à-dire la Namibie. S’il en était
autrement — en particulier, si l'interprétation du traité conduisait effec-
tivement à la localisation du chenal principal du Chobe au nord de Kasi-
kili/Sedudu — je serais en mesure d’affirmer que la prescription acquisi-
tive de la Namibie était parachevée avant même l'indépendance des deux
anciennes colonies: une prescription assortie de tous ses éléments, y com-
pris l’acquiescement de l’autre puissance coloniale.

13. L'arrêt ne nie pas que «des liens d’allégeance ont pu exister entre
les Masubia et les autorités du Caprivi» (par. 98). If considère pourtant
qu'il n’a pas été «établi que les membres de cette tribu occupaient l’île «a
titre de souverain». Pour moi, l’animus de l’occupation, sa nature et ses
effets doivent être appréciés suivant le milieu et l'époque. Je me demande,
ainsi, de quels gestes, de quels signes les Masubia auraient dû assortir leur
présence sur l’île de Kasikili/Sedudu, pour que Pon reconnaisse qu'ils
étaient là «à titre de souverain». Vider de toute valeur juridique l’occupa-
tion indigène de l’île, considérer que ce peuple était dépourvu des droits
nécessaires pour s’y trouver «à titre de souverain», c’est quelque chose
qui à mon avis n'aurait de sens que si l’on était encore à la première
moitié du siècle et si la controverse sur la frontière n’opposait pas les suc-
cesseurs de l’Allemagne et de la Grande-Bretagne, mais les deux puis-
sances elles mêmes.

14. Les Masubia étaient des «personnes privées», soutient l'arrêt.
Leur allégeance ne suffisait donc pas. Il aurait fallu peut-être une pré-
sence continue d'agents de l'Etat allemand pour justifier soit la prescrip-

195
1237 ÎLE DE KASIKILI/SEDUDU (OP. DISS. REZEK)

tion acquisitive, soit l’idée d’une conduite apportant la démonstration
d’une certaine interprétation du traité de 1890. Je suis tout de même
porté à croire que les personnes privées sont la plus parfaite évidence
d’une occupation pacifique, qui mérite la protection du droit. Des per-
sonnes privées — non pas des agents d'Etat — ont écrit l’histoire de l’uri
possidetis dans une partie considérable du continent américain, où elles
ont modifié le tracé des frontières, souvent à rebours des titres des puis-
sances coloniales.

15. J’admettrais volontiers que l'occupation par des personnes privées
serait dépourvue d’une valeur pareille si la communauté en question s’y
trouvait sous l’autorité de l’autre puissance, ou si à tout le moins elle y
coexistait avec des agents de l’autre puissance. Dans l’espèce, même
la présence de personnes privées d’allégeance britannique n’a pas
été confirmée sur l'île de Kasikili/Sedudu avec un minimum de cons-
tance. De là la pertinence de l’enseignement de la Cour permanente de
Justice internationale dans l'affaire du Statut juridique du Groénland
oriental:

«I est impossible d’examiner les décisions rendues dans les affai-
res visant la souveraineté territoriale sans observer que, dans beau-
coup de cas, le tribunal n’a pas exigé de nombreuses manifestations
d’un exercice de droits souverains pourvu que l’autre Etat en cause
ne pat faire valoir une prétention supérieure. Ceci est particuliére-
ment vrai des revendications de souveraineté sur des territoires situés
dans des pays faiblement peuplés ou non occupés par des habitants
à demeure.» (C.P.J.I série AIB n° 53, p. 46, arrêt du 5 avril 1933.)

16. Avec respect et non sans regret, je me dissocie de la majorité de la
Cour. J'aurais donné à l’affaire la solution contraire.

{Signé) Francisco REZEK.

196
